September     2, 1975


The Honorable C. A. Dickerson                  Opinion No. H- 680
County Attorney
Fort Bend County                                Re:   Authority of a county
Richmond, Texas 77469                                 to contract with a
                                                      non-profit corporation
                                                      without seeking competi-
Dear Mr.   Dickerson:                                 tive bids.

    You have requested our opinion concerning whether a commissioners
court may enter a contract for law enforcement consultant services without
competitive bids.

    Subject to certain exceptions,   section 2 of article 2368a. V. T. C. S.,
provides that no county or city may make a contract involving an expendi-
ture of $3000 or more without submitting the proposed contract to competi-
tive bids. Among the exceptions to this requirement are contracts for
“personal and professional   services.”

    You have informed us that the Cbunty wishes to contract   with a non-profit
corporation whose purpose is set out in its charter as:

       To aid in the co-ordination   and participation
       in the activities in the detection, apprehension
       and prosecution of the perpetrators    of major
       crimes committed in Fort Bend County . . .

Under the proposed contract the corporation would coordinate inve’stigaf~-
tions of major crimes and would develop a modus operandi for burglary
investigations.

    In our opinion this would constitute a contract for personal or profes-
sional services within the exception contained in article 2368a, section 2.
This exception appears to be a codification of a case law exception con-
cerning contracts for services requiring special skills.    Stephens County
v. McCammon,      52 S. W. 2d 53 (Tex. Sup. 1932). That case upheld the




                                p. 2962
The Honorable   C. A. Dickerson,    page 2       (H-680)




execution of a contract for the services of an architect without competi-
tive bids. We believe that the coordination of criminal investigations
similarly involves the exercise of skill or expertise.   Accordingly,  a
contract may be entered into by the Commissioners      Cburt without com-
petitive bids. We express no opinion concerning whether article 2368a
excepts contracts for personal or professional   services which do not
involve the exercise of skill or expertise.

                       SUMMARY

           A commissioners    court may enter a contract
       for personal or professional  services involving
       the coordination of the investigation of crime
       without receiving competitive bids.

                                            Very truly yours,




                                        JOHN L. HILL
                                        Attorney General        of Texas

APPROVED:




QJ&dcJw
DAVID M. KENDALL,       First   Assistant




Opinion Committee




                                   p. 2963